Per Curiam,
Plaintiff was struck and injured by a piece of timber forming one of the braces or crosspieces at the top of a derrick, which, was knocked off by collision with.a' bucket of stone raised from the quarry by a steam hoist. The negligence relied on by plaintiff was, first, that the derrick was defective in regard to its strength for such heavy work as it was called upon to do; and, secondly, that the steam hoist was allowed to be operated on this occasion by a boy of eighteen who was only a learner still under instruction in the management of the engine, and who by lack of proper experience and skill ran the bucket loaded with stone, at such speed that it struck the crosspieces and caused the accident. As there was testimony on both these points the court could not have taken the case from the jury.
Judgment affirmed.